Citation Nr: 1242248	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-37 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in St. Paul, Minnesota



THE ISSUE

Whether the Veteran's net worth constitutes a bar to receipt of nonservice-connected pension benefits. 



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served active duty from January 1993 to January 1997, and from April 2009 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision Department of Veterans' Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota, in which the RO denied entitlement to a nonservice-connected pension based on a finding that the Veteran's net worth exceeded applicable limits.

It appears that appellant may be seeking a total rating based on individual unemployability.  If so, he should file such claim with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a nonservice-connected pension must be remanded for clarification concerning his net worth.  On his December 2009 claim, the Veteran indicated that he owned property under the category of "all other property" valued at $155,000.  The Veteran stated on his VA Form 9 Substantive Appeal that the property was "personal property," but that "[t]he property will not sell in the near future and if it did, it would not supplement as an income because of debts."  

Based on the value of the property, and its alleged illiquidity, it is conceivable that the property the Veteran is referring to may be "real property," also known as real estate, rather than personal property.  Thus, it also could consist of his dwelling, a fact that must be considered in calculating his net worth.  

The Board acknowledges that the Veteran was provided an opportunity to inform VA as to the nature of his property following a January 2010 letter from the Pension Management Center, and that he did not do so.  The fact that the Veteran did not respond to that question in the January 2010 letter, which was lengthy and addressed multiple issues, should not prevent him from being given one further opportunity to identify the property.  Initially, it is not clear, based on his statements, that the Veteran has to this point understood the legal distinction between types of property, or the importance of that distinction to the question of whether he can qualify for a nonservice-connected pension.  See 38 C.F.R. § 3.275(b) (2012) (providing that the value of property consisting of a Veteran's dwelling is excluded from net worth calculations).  Further, the Veteran has had diagnosis of schizoaffective disorder throughout the pendency of his claim.  Both at the time of his claim, and when he submitted additional statements concerning his appeal, the Veteran was not on psychiatric medication or receiving treatment, but "need[ed] to be," according to a July 2011 VA examination.  The July 2011 psychiatric examiner noted that the Veteran experienced paranoia and delusions, and that while he was capable of managing his finances, at times he needed assistance.  Under such circumstances, the Veteran should be provided an opportunity to clarify the nature of the property he valued at $155,000, the "debts" associated with it, to include whether that property includes his dwelling.  

The AOJ should request that the Veteran provide specific information concerning his debts.  As noted above, he indicated that there were debts associated with the unidentified property valued at $155,000.  Such encumbrances would reduce the value of his net worth, and must be included in that calculation.  See id.

The Veteran should be asked to describe the circumstances as to why he believes the property cannot be converted into cash.  See 38 C.F.R. § 3.275(d).

The matter is also being remanded for clarification concerning the Veteran's income.  The Veteran indicated on his December 2009 claim that he did not receive unemployment benefits.  In March 2010, he clarified that he was receiving temporary unemployment benefits, but that those benefits were set to expire in June 2010.  The AOJ should also seek to clarify whether the Veteran is receiving unemployment benefits, and if he is not, have him identify the month when he stopped receiving such benefits.

It is also noted that on a recent VA examination, it was indicated that he was receiving SSI benefits from the Social Security Administration.

The Board notes for purposes of this remand that the Veteran's nonservice-connected pension claim is based on a brain tumor, and that at the time of his December 2009 claim, he did not have any service-connected disabilities.  In August 2011, during the course of this appeal, the Veteran was granted service connection for "schizoaffective disorder with brain mass (claimed as brain tumor/schizophrenia with depression)," and assigned a 50 percent rating.  That grant of service connection does not, on its own, preclude the Veteran from receiving a nonservice-connected pension, as he is solely receiving service-connected benefits based on the rating criteria for the psychiatric effects of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify the following:  (Appellant is notified that failure to timely respond may result in a denial of the claim.)

a.  The nature of the property identified on the Veteran's December 2009 claim, including whether it consists of real estate, and if so, whether that property includes the Veteran's dwelling.

b.  Whether the Veteran has any mortgages or other encumbrances on his real estate or personal property.  The basis of the claimed "debts" should be determined.

c.  Whether there is a basis for finding that the Veteran's property cannot be converted to cash without a substantial sacrifice.

d.  Whether the Veteran has received unemployment benefits during the course of this appeal, and, if so, the amount and duration of those benefits.  

e.  Whether he is in receipt of SSI benefits should be determined, and the amount of any payment and the start date should be determined.

2.  After completing the above actions, and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

